DETAILED ACTION
This is responsive to the application filed 25 October 2021.
Claims 21-40 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,158,320. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 11,158,320 anticipate the currently pending claims (see examples below).
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
	
Currently pending claims
Claims of U.S. Patent No. 11,158,320
21. A method of processing user input to a computing system having an audio input and a visual input, the method comprising: 
receiving, at the computing system, an audio input signal from the audio input; performing a determination of whether the user has demonstrated an intent to interact with the computing system via the audio input, 
wherein performing the determination of whether the user has demonstrated the intent to interact with the computing system via the audio input comprises: determining whether a face has been detected using the visual input; and 





responsive to the determination that the user has demonstrated the intent to interact with the computing system via the audio input, confirming whether the determination that the user has demonstrated the intent to interact with the computing system via the audio input is reliable by (i) performing additional verification operations comprising two or more of matching the face against a user profile of the user, determining whether the face is detected at an expected distance from a camera, or determining whether the face is detected at an expected angle with respect to the camera, and (ii) determining whether a weighted combination of results of the additional verification operations satisfies a threshold; and responsive to confirming that the determination that the user has demonstrated the intent to interact with the computing system via the audio input is reliable: recording the audio input signal from the audio input.



23. The method of claim 21, wherein the additional verification operations further comprise a gaze direction detection operation to verify that the user is looking in a predefined direction or range of directions.

24. The method of claim 21, wherein the additional verification operations further comprise a mouth movement detection operation to verify that the user's mouth is moving.

25. The method of claim 24, wherein the mouth movement detection operation further verifies that the mouth movement of the user corresponds to a movement pattern typical of speech.

26. The method of claim 21, wherein the additional verification operations comprise an audio detection operation to verify that the audio input is receiving sound from the environment of the user.
1. A method of processing user input to a computing system having an audio input and a visual input, the method comprising: 
receiving, at the computing system, an audio input signal from said audio input; performing a determination of whether the user has demonstrated an intent to interact with the computing system via the audio input, 
wherein determining whether the user has demonstrated the intent to interact with the computing system via the audio input comprises: 
performing a face detection method on an image received from the visual input after the audio input signal has been received; and determining whether said face detection method has detected a face after the audio input signal has been received; 
responsive to the determination that the user has demonstrated the intent to interact with the computing system via the audio input, confirming whether the determination that the user has demonstrated the intent to interact with the computing system via the audio input is reliable by (i) performing additional verification operations comprising two or more of matching the face against a user profile of the user, determining whether the face is detected at an expected distance from a camera, or determining whether the face is detected at an expected angle with respect to the camera, and (ii) determining whether a weighted sum of results of the additional verification operations satisfies a threshold; and responsive to confirming that the determination that the user has demonstrated the intent to interact with the computing system via the audio input is reliable: recording the audio input signal from said audio input; and making said audio input signal available to a speech processing function.

2. The method of claim 1, wherein said additional verification operations comprise a gaze direction detection operation to verify that the user is looking in a predefined direction or range of directions.

3. The method of claim 1, wherein said additional verification operations comprise a mouth movement detection operation to verify that the user's mouth is moving.

4. The method of claim 3, wherein said mouth movement detection operation further verifies that the mouth movement of the user corresponds to a movement pattern typical of speech.

5. The method of claim 1, wherein said additional verification operations comprise an audio detection operation to verify that the audio input is receiving sound from the environment of the user.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art of record, Salvador et al. (US PGPub 2015/0066494) discloses a method of processing user input to a computing system having an audio input and a visual input, the method comprising: receiving, at the computing system, an audio input signal from the audio input (“a stream of audio data 310 is received. The audio stream may be captured audio from, among other things for example, microphone 218”, [0039]); performing a determination of whether the user has demonstrated an intent to interact with the computing system via the audio input (“monitors activity 320 for indicia that a user command to record or process audio maybe forthcoming”, [0040]), wherein performing the determination of whether the user has demonstrated the intent to interact with the computing system via the audio input comprises: determining whether a face has been detected using the visual input (“Another indicia is watching for a change in light intensity  … The change in light intensity may also be used to activate other processes that have higher levels of power consumption, such as monitoring for … face recognition”, [0042]).
However, Salvador, alone or in combination with the prior art of record, does not disclose responsive to the determination that the user has demonstrated the intent to interact with the computing system via the audio input, confirming whether the determination that the user has demonstrated the intent to interact with the computing system via the audio input is reliable by (i) performing additional verification operations comprising two or more of matching the face against a user profile of the user, determining whether the face is detected at an expected distance from a camera, or determining whether the face is detected at an expected angle with respect to the camera, and (ii) determining whether a weighted combination of results of the additional verification operations satisfies a threshold; and responsive to confirming that the determination that the user has demonstrated the intent to interact with the computing system via the audio input is reliable: recording the audio input signal from the audio input as claimed with the additional features.
Vasilieff et al. (US PGPub 2013/0021459) discloses performing verification operations comprising two or more of matching the face against a user profile of the user, determining whether the face is detected at an expected distance from a camera, or determining whether the face is detected at an expected angle with respect to the camera (the user looks at the screen) (“Users can signal their intention to interact with the device application by looking at the device. This is similar to people attending to each other's faces during human-human conversation. Facial feature detection provides a natural component of devices where the user looks at the screen while interacting with the application. Facial feature detection can trigger processing of audio based on presence of a face that is looking at the device, optionally within a distance of the screen (calculated based on relative head size), and optionally with detection of mouth movement. These techniques combine to signify to the application the user's intention to interact with the device, and thus the application can process the audio as speech from the user”, [0008], see also [0010] and [0037]-[0039]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657